Case 3:19-cv-00279-RGJ-RSE Document 86 Filed 08/02/21 Page 1 of 5 PageID #: 1117




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  DEAN NORDMAN, BY AND THROUGH                                                          Plaintiff
  HIS ATTORNEY IN FACT, HELEN A.
  NORDMAN

  v.                                                          Civil Action No. 3:19-cv-279-RGJ

  THE EVANGELICAL LUTHERAN GOOD                                                      Defendants
  SAMARITAN SOCIETY, INC., D/B/A THE
  GOOD SAMARITAN SOCIETY-
  JEFFERSONTOWN, ET AL.

                                           * * * * *

                            MEMORANDUM OPINON & ORDER

        Plaintiff Dean Nordman, by and through his attorney in fact, Helen A. Nordman, objects

 [DE 59] to the Magistrate Judge’s Order [DE 58] releasing Dean Nordman’s guardianship records

 and ordering the Jefferson County District Court to release a copy of Mr. Nordman’s guardianship

 file to Defendants for limited use during this litigation. [DE 58 at 506]. The Defendant, The

 Evangelical Lutheran Good Samaritan Society, Inc.’s (“Good Samaritan”) filed a response [DE

 70] and Plaintiff replied [DE 73]. For the reasons below, the objection [59] is GRANTED and the

 Order [DE 58] is REVERSED.

                                   STANDARD OF REVIEW

        The Court referred this case to the Magistrate Judge under 28 U.S.C. § 636(b)(1)(A) to

 resolve all non-dispositive matters. [DE 26]. The Magistrate Judge thus resolved Good Samaritan’s

 Motion for Release of Dean Nordman’s Guardianship Records [DE 45]. [DE 58, 04/07/21 Order].

 A party may object to a magistrate judge’s non-dispositive order within fourteen days. 28 U.S.C.

 § 636(b)(1)(A); Fed. R. Civ. P. 72(a). The Magistrate Judge issued her Order on April 7, 2021.

 [DE 58]. The objection was timely filed the next day. [DE 59].

                                                1
Case 3:19-cv-00279-RGJ-RSE Document 86 Filed 08/02/21 Page 2 of 5 PageID #: 1118




         When a party timely objects to a magistrate judge’s non-dispositive order, this Court “has

 authority to ‘reconsider’ the determination, but under a limited standard of review.” Massey v. City

 of Ferndale, 7 F.3d 506, 509 (6th Cir. 1993) (citing 28 U.S.C. § 636(b)(1)(A)). Under that standard,

 a magistrate judge’s determination must be affirmed unless the objecting party shows that the order

 is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a)

 (implementing statutory directive). This Court reviews factual findings under the clearly erroneous

 standard. Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992), aff’d per curiam, 19 F.3d

 1432 (6th Cir. 1994) (unpublished table disposition) (internal quotation marks omitted). This Court

 reviews the Magistrate Judge’s legal conclusions under the contrary to law standard. Gandee, 785

 F. Supp. at 686. A legal conclusion is contrary to law if it contradicts or ignores applicable precepts

 of law. Id. citing Adolph Coors Co. v. Wallace, 570 F. Supp. 202, 205 (N.D.Cal.1983).

                                            DISCUSSION

        The issue is whether Good Samaritan may obtain the confidential records from Dean

 Norman’s guardianship preceding in the Jefferson District Court. Good Samaritan argues the

 records are relevant because Mr. Nordman’s experts relied on Mr. Nordman’s deposition

 testimony in forming their opinions, thus making Mr. Norman’s capacity relevant. Plaintiff

 opposes release of the records. The Court must first determine whether it has authority to order the

 disclosure of the records.

        KRS 387.770, explains when and how disability records may be disclosed:

        (1) All determinations of disability and orders of appointment, modification, and
        termination shall be filed as public records with the clerk of the court. All other
        court records of a respondent made in all proceedings under KRS 387.500 to
        387.770 shall be confidential and shall not be open to the general public except as
        provided in subsection (3) of this section.

        (2) Following the dismissal or withdrawal of a petition filed under this chapter or a
        determination that a respondent is no longer disabled, the respondent may at any

                                                   2
Case 3:19-cv-00279-RGJ-RSE Document 86 Filed 08/02/21 Page 3 of 5 PageID #: 1119




         time move to have all court records pertaining to the proceedings expunged from
         the files of the court, provided that he submits a full release of all claims arising
         from the proceedings.

         (3) Any person seeking to obtain confidential information contained in the court
         files or the court records of proceedings under KRS 387.500 to 387.770 may file a
         written motion stating why the information is needed. The court may issue an order
         to disclose such information upon a showing that the disclosure is appropriate under
         the circumstances and in the best interest of the person or the public. The court shall
         maintain a log of the individuals and entities granted access to the file or records.


 Ky. Rev. Stat. Ann. § 387.770 (West). Subsection (1) of the statute makes all records of

 determinations of records of a respondent made in all proceedings under KRS 387.500 to 387.770

 confidential and not open to the public except as provided in Subsection (3). Subsection (2) allows

 a respondent to move to have all court records pertaining to the proceedings expunged from the

 files of the court.

         Subsection (3) of the statute sets out the procedure for seeking to obtain confidential

 information in the court files or the court records of proceedings under KRS 387.500 to 387.770.

 Subsection (3) describes the information as being contained “in the court files or the court records,”

 and requires a written motion be filed. Subsection (3) states that “[t]he court may issue an order to

 disclose such information . . .” and requires that “[t]he court shall maintain a log of the individuals

 and entities granted access . . .”

         KRS 387.500, cited in Subsection (3) of KRS 387.770, similarly refers to “the court”: “[i]f

 the court determines that some form of guardianship or conservatorship is necessary, partial

 guardianship or partial conservatorship shall be the preferred form of protection and assistance for

 a disabled person.” (emphasis added). The definitions in KRS 387.510 likewise reference “the

 court.” See definitions in KRS 387.510 (1)-(5), (16). KRS 387.520 provides that “[t]he District

 Courts shall have exclusive jurisdiction over all proceedings involving a determination of partial



                                                   3
Case 3:19-cv-00279-RGJ-RSE Document 86 Filed 08/02/21 Page 4 of 5 PageID #: 1120




 disability or disability, the modification of orders, the appointment and removal of guardians and

 conservators, and the management and settlement of their accounts.” KRS 387.540 through

 387.770 continue to reference “the court” throughout. See, e.g., KRS 387.540(1) (“an

 interdisciplinary evaluation report shall be filed with the court”); KRS 387.550 (“the court shall

 fix a date and a place for a hearing”); KRS 387.560 (“the court shall appoint counsel for the

 respondent . . .”); KRS 387.570 (“[t]he court may remove itself to the place of residence of the

 respondent to conduct the hearing . . .”).

         Words in a statute are to be given the meaning that proper grammar and usage would assign

 them, and thus the rules of grammar govern statutory interpretation unless they contradict

 legislative intent or purpose. Nielsen v. Preap, 139 S. Ct. 954, 965, 203 L. Ed. 2d 333 (2019),

 citing A. Scalia & B. Garner, Reading Law: The Interpretation of Legal Texts 140 (2012), the

 “rules of grammar govern” statutory interpretation “unless they contradict legislative intent or

 purpose,” ibid. (citing Costello v. INS, 376 U.S. 120, 122–126, 84 S. Ct. 580, 11 L.Ed.2d 559

 (1964)). The rules of grammar “and usage establish that ‘the’ is ‘a function word . . . indicat[ing]

 that a following noun or noun equivalent is definite or has been previously specified by context.’”

 Id. (citing Merriam-Webster's Collegiate Dictionary 1294 (11th ed. 2005)); Work v. United States

 ex rel. McAlester-Edwards Co., 262 U.S. 200, 208, 43 S. Ct. 580, 67 L.Ed. 949 (1923) (Congress’s

 “use of the definite article [in a reference to “the appraisement”] means an appraisement

 specifically provided for”).

         A plain reading of KRS 387.770(3) suggests that the written motion to obtain confidential

 information in court files or court records is to be filed in the Kentucky District Court. The statute

 refers to the “the court,” rather than “a court.” The statute does not use the indefinite article “a” in

 describing the court. The use of the definite article “the” restricts the noun “court” that follows,



                                                    4
Case 3:19-cv-00279-RGJ-RSE Document 86 Filed 08/02/21 Page 5 of 5 PageID #: 1121




 referring to a particular court, not any court in the abstract or general. The Kentucky legislature’s

 use of “the” before “court” means the court specifically provided for, the Kentucky District Court

 that has exclusive jurisdiction over guardianship proceedings and maintains the confidential

 records at issue. This is consistent with the use of “the court” in the rest of the Kentucky statutes

 governing guardianship proceedings, KRS 387.500 to 387.700. This Court thus lacks jurisdiction

 to grant a request under Subsection (3) of KRS 387.770 to order disclosure of confidential records

 from a state guardianship proceeding or maintain the log of the individuals and entities granted

 access to the file or records. That request must be made to the Kentucky District Court, and if

 granted, that court would maintain a log of the individuals and entities granted access to the file or

 records.

                                           CONCLUSION

        Accordingly, for the reasons stated above, it is ORDERED as follows:

        1.      Plaintiff’s Objection [DE 59] is GRANTED;

        2.      The Magistrate Judge’s Order [DE 58] releasing Dean Nordman’s guardianship

 records and ordering the Jefferson County District Court to release a copy of Mr. Nordman’s

 guardianship file to Defendants for limited use during this litigation is REVERSED.




                                                                 August 2, 2021




                                                   5
